Case 1:18-cv-00427-JJM-LDA Document 40-1 Filed 07/15/19 Page 1 of 15 PageID #: 691




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF RHODE ISLAND

  CITIBANK, N.A AS TRUSTEE FOR AMERICAN HOME
  MORTGAGE ASSETS
  TRUST 2006-3, MORTGAGE BACKED PASS-THROUGH
  CERTIFICATES SERIES 2006-3

               VS                        C.A. NO:1:18-cv-427-JJM

  KATHERINE L. CAITO
  INTERNAL REVENUE SERVICE

        MEMORANDUM OF LAW IN SUPPORT OF MOTION TO STRIKE
        AFFIDAVIT OF SONY PRUDENT AND EXHIBIT A


        This case is before the Court in a Judicial Foreclosure case pursuant to

  R.I.G.L. §34-27-1. This action was filed alleging that the Plaintiff was Citibank,

  N.A. as Trustee for American Home Mortgage Assets Trust 2006-3, Mortgage

  Backed Pass-through Certificates Series 2006-3. The Defendant has filed a Motion

  to Strike the Affidavit of a purported employee of Ocwen Financial Services

  Corporation, not Ocwen Servicing, LLC., Sony Prudent, who claims to have

  signed this purported affidavit on May 15, 2019, and attached Exhibit A to this

  affidavit. This affidavit is being filed pursuant to FRCP 56(c)(4), which requires

  that an affiant filing a Motion in Support of Summary Judgment must make the

  affidavit on personal knowledge, set out facts that would be admissible in

  evidence, and show that the affiant or declarant is competent to testify on the
                                            1
Case 1:18-cv-00427-JJM-LDA Document 40-1 Filed 07/15/19 Page 2 of 15 PageID #: 692




  matters stated. In this case, the affiant has not complied with FRCP 56 and has not

  established any of the requirements of FRCP 56.

        This mortgage loan was executed on June 3, 2006 to American Broker’s

  Conduit. The original loan servicer was American Home Mortgage, which filed

  Chapter 11 Bankruptcy in 2007. The subsequent servicer was a new entity, named

  American Home Mortgage Servicing, Inc. which became servicer after the prior

  entity’s bankruptcy. Subsequently that entity changed its name to Homeward

  Residential. Finally on March 1, 2013, servicing was transferred to a separate

  entity, Ocwen Loan Servicing, LLC. The current servicer pursuant to a servicing

  transfer is PHH Mortgage Servicing, a separate corporation.

        The recent decision of the First Circuit Court of Appeals in US Bank

  National Association v. Jones, 18-1719(May 30, 2019) references FRE 803(6) and

  records of prior mortgage services and is the basis for Defendant’s Motion to

  Strike the Affidavit of Sony Prudent, the purported affiant in the Summary

  Judgment motion in this case. In Jones, the Court analyzed the hearsay rule and

  whether the testimony of a Caliber Loan Servicing employee and an exhibit

  referencing the status of the loan after two prior servicers was properly admitted

  under the hearsay rule business record’s exception FRE 803(6). The issue in Jones

  was whether there was a sufficient foundation under 803(6) for the current loan

                                            2
Case 1:18-cv-00427-JJM-LDA Document 40-1 Filed 07/15/19 Page 3 of 15 PageID #: 693




  servicer employee to testify about the status of the mortgage loan account and how

  it was boarded into the electronic system of record of the current servicer. In

  Jones, there was live testimony of a witness at a foreclosure trial. The Court set

  forth the criteria for the admission of records of another servicer. The Court held:


  [W]hether a third party's records . . . can be integrated into the records of the
  offering entity . . . for purposes of admission under the business records exception
  is not an issue upon which this circuit has reached a uniform conclusion"
  covering every instance. United States v. Savarese, 686 F.3d 1, 12 (1st Cir. 2012).
  Rather, the admissibility of the evidence turns on the facts of each case.

  Thus, we have affirmed the admission of business records containing third-party
  entries without third-party testimony where the entries were "intimately
  integrated" into the business records, FTC v. Direct Marketing Concepts, Inc., 624
  F.3d 1, 16 n.15 (1st Cir. 2010), or where the party that produced the business
  records "relied on the [third-party] document and documents such as those[]
  in his business," United States v. Doe, 960 F.2d 221, 223 (1st Cir. 1992) (internal
  quotation marks omitted). Conversely, in the absence of third-party evidence, we
  have rejected the admission of business records containing or relying on the
  accuracy of third-party information integrated into the later record where,
  for example, the later business did not "use[] a procedure for verifying" such
  information, lacked a "self-interest in assuring the accuracy of the outside
  information," United States v. Vigneau, 187 F.3d 70, 77 & n.6 (1st Cir.
  1999) (emphasis omitted), or sought admission of third-party statements made "by
  a stranger to it," Bradley, 891 F.3d at 35 (quoting Vigneau, 187 F.3d at
  75 (alterations omitted)). The key question is whether the records in question are
  "reliable enough to be admissible." Direct Marketing Concepts, 624 F.3d at 16
  n.15..

  The Court reviewed the testimony of the trial witness and noted:

  In answering that question, we are mindful that the "reliability of business
  records is said variously to be supplied by systematic checking, by regularity
  and continuity which produce habits of precision, by actual experience of

                                            3
Case 1:18-cv-00427-JJM-LDA Document 40-1 Filed 07/15/19 Page 4 of 15 PageID #: 694




  business in relying upon them, or by a duty to make an accurate record as
  part of a continuing job or occupation." Fed. R. Evid. 803 advisory committee's
  note to 1972 proposed rules. The rule seeks "to capture these factors and to extend
  their impact" by applying them to a "regularly conducted activity." Id (emphasis
  added).

  The District Court had received testimony from a loan servicer employee who had

  testified that:

   Caliber incorporated the previous servicer's records into its own database
  and "plac[ed] its own financial interest at stake by relying on those records,"
  and that "Caliber's acquisition department took steps to review the previous
  servicer's records in a way that assured itself of the accuracy of the records."
  330 F. Supp. 3d 530, 543 (D. Me. 2018); see Trial Tr. 28:3-6, 60:17-19.

  (emphasis added)

  In Jones, the Court also noted that the mortgagor did not dispute the transaction

  history by claiming overbilling or unrecorded payments and did not contest the

  findings of the District Court that there were no discrepancies. However in this

  case, the affidavit of Katherine Caito and the subsequent Mortgage Loan

  Modification executed by the Defendant and recorded in the Land of Evidence

  Records of the Town of Westerly distinguish this case from Jones and mandates

  that the affidavit in support of the Summary Judgement motion be stricken as

  unverified hearsay. In this case, the Defendant disputes the accuracy of the records

  of Ocwen and the prior servicers.




                                           4
Case 1:18-cv-00427-JJM-LDA Document 40-1 Filed 07/15/19 Page 5 of 15 PageID #: 695




        Here the Defendant executed a Mortgage Modification Agreement, which

  corrected the actual interest rate on the mortgage and note. This agreement

  corrected the interest rate on the loan to the Current Index set forth in the mortgage

  plus 3.125% in percentage points, contrasted with the 3.5 % in percentage points

  contained in the original mortgage and note. The affidavit of Sony Prudent ignored

  this agreement, which was recorded in the Land Evidence Records of the Town of

  Westerly on October 23, 2006 in Book 1581 Page 329.


        The holding in Jones mandates that the affidavit of Sony Prudent is

  defective because it does not verify anything about the boarding or the verification

  of the records of Homeward Residential (formerly American Home Mortgage

  Servicing, Inc. incorporated in Delaware on September 6, 2007 as indicated in its

  filing with the Rhode Island Secretary of State on December 18, 2007, attached to

  this memorandum as Exhibit A. This corporation was not the original American

  Home Mortgage Servicing, Inc., the original servicer, which filed a Chapter 11

  Bankruptcy Petition on August 6, 20007 in case number 07-11050 in the United

  States Bankruptcy Court for the District of Delaware. Thus this mortgage loan has

  been serviced by four entities:




                                            5
Case 1:18-cv-00427-JJM-LDA Document 40-1 Filed 07/15/19 Page 6 of 15 PageID #: 696




  (1) The first American Home Mortgage Servicing, Inc. until its bankruptcy on

  August 6, 2007.


  (2) The second American Home Mortgage Servicing, Inc. from its creation on

  September 6, 2007 until its name change of Homeward Residential, Inc. on May

  31, 2012 as reflected in the attached record of the Rhode Island secretary of state.


  (3)   Ocwen Loan Servicing, LLC from March 1, 2013 to June 1, 2019.


  (4) PHH Mortgage Services from June 1, 2019.


        Another issue for the Court’s consideration of this Motion is that Ocwen’s

  records have been admitted by it to be inherently inaccurate in filings with the

  State of Rhode Island and the State of New York. See the attached Consent

  Orders filed with the State of New York and Rhode Island. In these filings Ocwen

  made certain concessions and admissions. In its December 15, 2012 Consent

  Order, in New York, Ocwen admitted:


  WHEREAS, the examination also preliminarily identified instances that the
  Department believes indicate non-compliance with the Agreement by Ocwen,
  including, in some instances: (1) failing to provide certain bonowers direct contact
  information for their designated loss mitigation staff or a single point of contact
  ("SPOC"); (2) pursuing foreclosure actions against certain bonowers who are
  seeking a loan modification (refered to in the Agreement as "dual tracking"); (3)
  failing to conduct an independent review of certain loan modification denials; (4)
  failing to demonstrate its adoption of policies and procedures to effectively
                                            6
Case 1:18-cv-00427-JJM-LDA Document 40-1 Filed 07/15/19 Page 7 of 15 PageID #: 697




  track sanctioned third-party vendors, including local foreclosure counsel; (5)
  failing to demonstrate its implementation of policies and procedures to verify
  borrower information on newly boarded accounts to accurately reflect the
  status and current balance of the borrower's account;
  (Emphasis added)

        In its December 19, 2014 Consent Order in New York, Ocwen admitted:


  17. Ocwen’s core servicing functions rely on its inadequate systems. Specifically,
  Ocwen uses comment codes entered either manually or automatically to service its
  portfolio; each code initiates a process, such as sending a delinquency letter to a
  borrower, or referring a loan to foreclosure counsel. With Ocwen’s rapid growth
  and acquisitions of other servicers, the number of Ocwen’s comment codes has
  ballooned to more than 8,400 such codes. Often, due to insufficient integration
  following acquisitions of other servicers, there are duplicate codes that
  perform the same function. The result is an unnecessarily complex system of
  comment codes, including, for example, 50 different codes for the single function
  of assigning a struggling borrower a designated customer care representative.

        18. Despite these issues, Ocwen continues to rely on those systems to
  service its portfolio of distressed loans. Ocwen’s reliance on technology has led it
  to employ fewer trained personnel than its competitors. For example, Ocwen’s
  Chief Financial Officer recently acknowledged, in reference to its offshore
  customer care personnel, that Ocwen is simply “training people to read the scripts
  and the dialogue engines with feeling.” Ocwen’s policy is to require customer
  support staff to follow the scripts closely, and Ocwen penalizes and has terminated
  customer support staff who fail to follow the scripts that appear on their computer
  screens. In some cases, this policy has frustrated struggling borrowers who have
  complex issues that exceed the bounds of a script and have issues speaking with
  representatives at Ocwen capable of addressing their concerns. Moreover, Ocwen’s
  customer care representatives in many cases provide conflicting responses to a
  borrower’s question. Representatives have also failed in many cases to record in
  Ocwen’s servicing system the nature of the concerns that a borrower has
  expressed, leading to inaccurate records of the issues raised by the borrower.

  19. Ocwen’s inadequate infrastructure and ineffective personnel have resulted in
  Ocwen’s failure to fulfill its legal obligations. Prior to the Department’s and the
                                            7
Case 1:18-cv-00427-JJM-LDA Document 40-1 Filed 07/15/19 Page 8 of 15 PageID #: 698




  Compliance Monitor’s review, Ocwen did not take adequate steps to implement
  reforms that it was legally obligated to implement pursuant to the 2011 Agreement.

        On September 28, 2017, Ocwen and its predecessor Homeward Residential

  entered into a Consent Order with the State of Rhode Island Department of

  Business Regulation, in which it agreed to eliminate its defective electronic system

  of record, called RealServicing. This was part of a nationwide settlement with

  Ocwen and its affiliates. These regulatory actions and concessions and admissions

  by Ocwen indicate the unreliability of its electronic system of record and its failure

  to verify status of loans boarded on its system after servicing transfer.


        This mortgage is not a simple interest mortgage. Rather it is a negative

  amortization adjustable rate mortgage. There are three purported affidavits

  submitted in this case. They are the affidavit in support of the original complaint,

  the affidavit in support of the amended complaint and the affidavit in support of

  the motion for summary judgment. The summary judgment affidavit was

  executed by an employee of Ocwen Financial Servicies Corporation, not the loan

  servicer, Ocwen Loan Servicing, LLC. This affidavit was executed by “employee”,

  Sony Prudent who did not comply with the provisions of FRE 803(6) and Jones.

  This purported affidavit states:


  I, Sony Prudent, hereby declare and state as follows:
                                             8
Case 1:18-cv-00427-JJM-LDA Document 40-1 Filed 07/15/19 Page 9 of 15 PageID #: 699




  1. I am a Senior Loan Analyst for Ocwen Financial Corporation, whose indirect
  subsidiary is Ocwen Loan Servicing, LLC ("Ocwen"), and I am authorized to/make
  this affidavit on behalf of Ocwen. Ocwen is the loan servicer for the subject
  mortgage loan on behalf of Plaintiff, Citibank, N.A., as Trustee for American
  Home Mortgage Assets Trust 2006-3, Mortgage Backed Pass-Through Certificates
  Series 2006-3 ("Citibank,as Trustee").

  I am over the age of 18 and competent to testify as to the matters contained in this
  affidavit. I have access to the business records of Ocwen, including the business
  records for and relating to the loan at issue in this litigation. I make this affidavit
  based upon my review of those records relating to the loan and from my own
  personal knowledge of how they are kept and maintained. The loan records are
  maintained by Ocwen in the course of its regularly conducted business activities
  and are made at or near the time of the event, by or from information
  transmitted by a person with knowledge. It is the regular practice to keep such
  records in the ordinary course of a regularly conducted business activity. Ocwen's
  records that relate to the loan that I reviewed and relied upon for the statements
  made in this Affidavit include images of the note, Ocwen's electronic servicing
  system and images of correspondence.

  3. I have reviewed Ocwen's records with respect to mortgage loan number ending
  2929 for the borrower and Defendant, Katherine L. Caito (the "Borrower").

  9. Borrower failed to cure her default by June 17, 2018, as was required in the
  Notice of Default to avoid acceleration and sale. Borrower has not reinstated the
  Mortgage following her receipt of the Notice of Default. Following the Borrower's
  failure to cure her default, judicial foreclosure proceedings were then commenced
  to proceed to a foreclosure auction of the Property.

  10. According to Ocwen's records, as of May 14,2019, approximately
  $4,622,474.40 is due and owing in principal, $1,350,190.85 is due and owing in
  interest, and $210,438.82 is due and owing in escrow payments on the Borrower's
  mortgage loan.

  11. Since Borrower's default on the Mortgage in May 2012, additional costs, fees
  and expenses have been incurred on Borrower's mortgage loan and applied to. the
  unpaid balance. Attached hereto as Exhibit A is a true and accurate copy of the
                                             9
Case 1:18-cv-00427-JJM-LDA Document 40-1 Filed 07/15/19 Page 10 of 15 PageID #: 700




  Payment Reconciliation History on the Mortgage, itemizing all costs, fees and
  expenses applied to the account. All costs, fees, and expenses are necessary and
  proper and were incurred in compliance with the terms of the Note and Mortgage.

         This affidavit does not meet the criteria of Jones or FRE 803(6). The First

  Circuit indicated in Jones that the following was necessary to allow business

  records into evidence which incorporated another company’s records:

  "reliability of business records is said variously to be supplied by systematic
  checking, by regularity and continuity which produce habits of precision, by actual
  experience of business in relying upon them, or by a duty to make an accurate
  record as part of a continuing job or occupation


  No such language was contained in the Sony Prudent affidavit. No reference was

  made to the prior servicers’ records. No language indicated that Ocwen integrated

  these records into its own business records after verification of the reliability of the

  prior servicers’ records as to the status of the loan when it was service transferred

  first to American Home Mortgage Servicing, Inc. 2( Homeward Residential) and

  then to Ocwen. In fact neither the words reliable nor integrate appear in the

  affidavit for Summary Judgment. Nor is there any reference to the prior servicers.

  Ocwen simply cannot establish what the status of the mortgage loan account was

  when the loan was service transferred on February 4, 2013 as indicated by Exhibit

  A-1.



                                             10
Case 1:18-cv-00427-JJM-LDA Document 40-1 Filed 07/15/19 Page 11 of 15 PageID #: 701




         Its supposed payment reconciliation attached to the Summary Judgment has

  no reference to the prior history of the loan, which was a negative amortization,

  adjustable rate mortgage. Plaintiff has not presented reliable non-hearsay evidence

  regarding the status of the mortgage loan when the original AHMSI filed

  bankruptcy and transferred servicing, when Homeward Residential (AHMSI2)

  commenced servicing and when the loan was transferred to Ocwen. Plaintiff’s

  affiant did not vouch for the reliability of these records nor did it comply with the

  requirements of FRC 803(6) as set forth in Jones. This affidavit did not identify the

  records which the affiant reviewed and did not provide anything other than a

  regurgitation of the hearsay business exception rule. There is no evidence

  presented which indicate the manner in which the witness verified the prior

  servicer’s records or if in fact the prior servicer’s records were in fact verified and

  were deemed accurate.

        Ocwen has admitted in three Consent Orders in New York and one in

  Rhode Island, that its electronic system of record is not accurate. These Consent

  Orders cast doubt on Ocwen’s record keeping and raise issues with the amount of

  the purported arrearage and the alleged balance. This is a negative amortization

  mortgage, whose original servicer was American Home Mortgage. In 2007 after er

  that entity’s bankruptcy the loan was service transferred to the new entity known

                                             11
Case 1:18-cv-00427-JJM-LDA Document 40-1 Filed 07/15/19 Page 12 of 15 PageID #: 702




  as American Home Mortgage Servicing, Inc. (“Homeward Residential”) and then

  to Ocwen (now to PHH Mortgage Services). Since the affiant has not verified that

  the records were not verified, then the affidavit is not compliant with the hearsay

  rule and cannot support the accuracy of the default letter and the amount

  accelerated. The Federal Rules of Evidence require proof of the accuracy of the

  records of other business entities, and proof of Ocwen’s, Homeward Residential’s

  and American Home Mortgages’ records under FRE 901, 902 and the business

  records exception of the hearsay rule.

        Furthermore, the affidavit on its face ignores the fact that the Defendant’s

  mortgage and note were modified and the mortgage payments were not calculated

  accurately. Plaintiff’s Exhibit B, which was attached to the complaint was recorded

  on June 6, 2006 in the Land Evidence Records of the Town of Westerly. This

  document contained a different Adjustable Rate Mortgage rider than the one as to

  which Defendant should have been charged since origination. This adjustable rate

  rider on the Defendant’s mortgage contained a different adjustable rate than her

  loan was processed for based on the disclosures for this loan. The recorded

  mortgage indicates that the mortgage adjustable rate would be calculated at 3.5%

  in percentage points to be added to the Current Index. However effective June 6,

  2006, the Plaintiff signed a modification agreement which provided for the

                                           12
Case 1:18-cv-00427-JJM-LDA Document 40-1 Filed 07/15/19 Page 13 of 15 PageID #: 703




  accurate rate, which was 3.125% in percentage points to be added to the Current

  Index. This change was created by a Mortgage Modification Agreement, which

  agreement was signed by her and by American Home Mortgage, the original loan

  servicer. This document was recorded in the Land Evidence Records of the Town

  of Westerly on October 23, 2006 in Book 1581 Page 329. A genuine and

  authentic copy of this Modification Agreement is attached as Exhibit A-4.

        Thus all the calculations of the Ocwen records and the allegations of the

  Plaintiff in this complaint are wrong. Based on the original principal balance of

  $4,500,000.00, the change in the calculation of the interest rate by reducing the

  percentage which was added to the Current Index equaled .375% from origination

  of the mortgage loan until the present. Since July 1, 2006, the interest rate on her

  mortgage has been calculated at the Current Index plus 3.5%. The last loan change

  from Ocwen is attached as Exhibit A-5. This exhibit is a genuine and authentic

  copy of the Mortgage Interest Rate and Monthly Payment change mailed to her,

  through her attorney.

        Due to her mortgage being a negative amortization mortgage, the principal

  balance of the mortgage increased to an amount greater than $4,500,000.00.

  However based on a simple calculation of .375% for each year from the date of the

  first mortgage payment, which accrued interest since July 1, 2006, there have been

                                            13
Case 1:18-cv-00427-JJM-LDA Document 40-1 Filed 07/15/19 Page 14 of 15 PageID #: 704




  thirteen years of inaccurate interest calculations of her mortgage in the minimum

  amount of $16,875.00 per year. As a result, the amount charged for interest over

  thirteen years exceeds $219,375.00 at the current time. The Plaintiff’s affidavit

  makes no mention of the fact that her mortgage and note were modified by

  American Home Mortgage. The purported Affidavit referenced the inaccurate

  default letter and inaccurately stated the amount of principal and interest due and

  miscalculated the late charges due based on the incorrect percentage added to the

  Current Index contrary to the terms of the modified mortgage and note.

        Jones clearly interprets the Federal Rules of Evidence and demonstrates the

  requirements to admit business records into evidence. Without verification of the

  American Home and Homeward Residential records, this affidavit cannot be

  admitted into evidence under the Federal Rules. The fact that the mortgage was

  modified shortly after origination and the rate of the note was wrong, resulted in a

  completely inaccurate default letter and purported affidavit.

         For these reasons the Motion to Strike the Affidavit of Sony Prudent

  should be granted.




                                           14
Case 1:18-cv-00427-JJM-LDA Document 40-1 Filed 07/15/19 Page 15 of 15 PageID #: 705




                                                  KATHERINE CAITO

  July 15, 2019                                   By her Attorney

                                                  /s/ John B. Ennis
                                                  JOHN B. ENNIS, ESQ. #2135
                                                  1200 Reservoir Avenue
                                                  Cranston, Rhode Island 02920
                                                  (401) 943-9230
                                                  jbelaw75@gmail.com




                            CERTIFICATION OF SERVICE

       I hereby certify that I emailed a copy of this Memorandum of Law to
  Samuel Bodurtha and Ethan Tieger on July 15, 2019.

  /s/ John B. Ennis, Esq.




                                        15
